DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I-a (i.e., claims 1-8) in the reply filed on 12/22/21 and 08/17/21 is acknowledged. With respect to the restriction requirement (inventive groups), because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With respect to the election of species, applicant's election with traverse of Species I-a (i.e., claims 1-8) in the reply filed on 12/22/21 is acknowledged.  The traversal is on the ground(s) that “…claims themselves are never species….that Claims 1-11 are generic to all alleged species identified above…[A]pplicant disagrees that the elements identified by the Examiner should even be considered separate species as they are all possible aspects of the system…”.  This is not found persuasive because it has been determined that the embodiments of claims 9-10 represent distinct and mutually exclusive species/embodiments/configurations which do not overlap in scope with the species of claim 8. The species being the distinct possibilities of configuring/adapting the controller to achieve different functions (i.e., activate/deactivate a coolant pump per se depending a temperature; or close a flow restrictor per se depending on the total air temperature; or to command the liquid heat exchange circuit “ON” to pre-cool depending on a pre-determined temperature). Applicant's attention is particularly directed to MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/20 and 09/24/20 and 02/23/21 was considered by the examiner.

Drawings
The drawings were received on 03/19/20.

Specification
The disclosure is objected to because of the following informalities: pages 2 and 5-6 appear to contain missing text.  Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “to variable select whether heat will be rejected to the liquid heat exchange circuit” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite functionality/degree. In this case, firstly, claim 1 fails to define any particular metric, criteria, parameter and/or threshold related to the functional aspect of how the controller is configured and adapted to regulate or adjust heat, if so intended. Secondly, the language “heat will be rejected to the liquid heat exchange” is problematic as it is increasingly unclear how heat per se is rejected; that is to say, structurally speaking, it is unclear 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication CN 206961980 (heretofore CN’980).
As to claims 1, 3:
	CN’980 discloses that it is known in the art to make a battery thermal management system/device (0002; 0005-0006) comprising a battery pack, a liquid heat exchanging loop/circuit including a plate heat exchanger 7, a controller 9, water pump 13, plumbing PTC 15, a flow condenser 1, a condensation fan 2.  CN’980 discloses the liquid outlet of the device 1 is connected to the liquid inlet of the heat exchanger 7 through liquid pipe assembly 3 via filter 5 (i.e., can be taken to represent applicant’s structurally/functionally undefined scoop) and valve 6; and a trachea assembly 4 (i.e., can be also taken to represent applicant’s structurally/functionally undefined scoop) connected to the air outlet of the compressor 10, and the air inlet port of the compressor 10 connected to the air outlet of the heat exchanger plate 7 through the trachea assembly 4 (0020). CN’980 discloses that inlet pipe assembly 8 is connected 

    PNG
    media_image1.png
    366
    552
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    366
    563
    media_image2.png
    Greyscale

(Emphasis added[Symbol font/0xAE]) CN’980 discloses that when the battery temperature is higher than the predetermined/desired temperature range, the system starts the cooling device and the water pump for cooling (0025). CN’980 describe the technical aspects of the cooling process (0025). CN’980 also discloses that when the battery temperature is lower than the predetermined/desired temperature range, the system starts the heating PTC and water pump for heating (0026). CN’980 describe the technical aspects of the heating process (0026).

As to claim 2:
Figure 2, supra, illustrates the liquid-liquid heat exchanger configured and operatively connected to another heat exchange circuit/loop. 
As to claims 4, 7:
CN’980 discloses the temperature sensor 12 and the temperature sensor 16 - used to measure entering air/ambient air temperature - being respectively connected to the controller 9 through signal lines (0022). Thus, the controller is connected to the temperature sensors to receive or collect temperature measurement/data. 
As to claims 5, 8:
CN’980 discloses the water pump 13 is respectively connected to the controller 9 through signal lines (0022; 0021). Thus, the controller is configured/adapted to activate/deactivate or regulate the pump. 
As to claim 6
CN’980 discloses that when the battery temperature is higher than the predetermined/desired temperature range, the system starts the cooling device and the water pump for cooling the battery (0025). CN’980 describe the technical aspects of the cooling process (0025).
Thus, the present claims are anticipated. 




(at least) Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2015-85699 (heretofore JP’699).
As to claim 1:
	JP’699 discloses that it is known in the art to make a battery thermal management system/device (Abstract; 0024-0025; 0042-0043; FIGURES 1-2) comprising a battery pack, a liquid heat exchanging loop/circuit including a heat exchanger and a controller/control unit operatively connected to the heat exchanging loop/circuit to regulate temperature and/or heat (Abstract; 0024-0025; 0042-0043; FIGURES 1-2).

    PNG
    media_image3.png
    539
    740
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1
    5
    media_image4.png
    Greyscale

Thus, the present claim is anticipated. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727